           Case 2:01-cr-00166-JCM-LRL Document 101
                                               102 Filed 10/29/20
                                                         10/30/20 Page 1 of 3




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   KEVIN D. SCHIFF
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   PHONE: (702) 388-6336
     FAX: (702) 388-5087
 6   Kevin.Schiff@usdoj.gov
     Attorneys of the United States
 7
                               UNITED STATES DISTRICT COURT
 8                                  DISTRICT OF NEVADA

 9    UNITED STATES OF AMERICA,                          2:01-cr-00166-JCM-LRL
                                                         2:03-cr-00295-JCM-PAL
10                            Plaintiff,
                                                     Stipulation to Continue Supervised
11                 vs.                               Release Hearing (fourth request)

12    RICARDO MARTINEZ,

13                           Defendant.

14

15
                 It is stipulated and agreed, by and between Nicholas A. Trutanich, United States
16
     Attorney; Kevin D. Schiff, Assistant United States Attorney, counsel for the United States
17
     of America, and Brian Pugh, Assistant Federal Public Defender for defendant Ricardo
18
     Martinez;
19
                 That the supervised release hearing in the above captioned matters currently set
20
     for November 6, 2020, be continued for approximately 30 days.
21
                 Martinez has recently been arrested on new charges in the State of Nevada, and
22
     is currently incarcerated. The parties are collecting discovery regarding the new arrest, and
23

24
           Case 2:01-cr-00166-JCM-LRL Document 101
                                               102 Filed 10/29/20
                                                         10/30/20 Page 2 of 3




 1   require additional time to prepare for the supervised release hearing.

 2
               DATED this 29th day of October, 2020.
 3
                                                NICHOLAS A. TRUTANICH
 4                                              United States Attorney

 5                                              /s/ Kevin Schiff
                                                Kevin D. Schiff
 6                                              Assistant United States Attorney

 7                                              /s/ Brian Pugh
                                                Brian Pugh, AFPD.
 8                                              Counsel for Defendant

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                2
           Case 2:01-cr-00166-JCM-LRL Document 101
                                               102 Filed 10/29/20
                                                         10/30/20 Page 3 of 3




 1                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 2
      UNITED STATES OF AMERICA,                        2:01-cr-00166-JCM-LRL
 3                                                     2:03-cr-00295-JCM-PAL
                             Plaintiff,
 4
                  vs.                               Order to Continue Supervised Release
 5                                                  Hearing (third request)
      RICARDO MARTINEZ,
 6
                            Defendant.
 7

 8
            Based on the pending Stipulation of counsel, and good cause appearing therefore,
 9
     the Court orders the supervised release hearing in both above captioned matters currently
10
     scheduled for November 6, 2020, shall be continued to
11
      January 15, 2021 at 11:00 a.m.
     __________________________________.
12
                                               IT IS SO ORDERED
13
                                               ________________________________
14                                             THE HONORABLE JAMES C. MAHAN
                                               UNITED STATES DISTRICT JUDGE
15
                                                      October 30, 2020
                                               DATED:________________________
16

17

18

19

20

21

22

23

24
                                               3
